Title: From George Washington to John Hancock, 12 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 12th 1776

This will be handed you by Colo. Campbell from the Northern Army, whom the Inclosed Letter and proceedings of a Genl Court Martial will shew to have been in arrest and tried for Sundry matters charged against him. As the Court Martial was by Order of the Commander in that department—the Facts committed there—the Trial there, I am much at a loss to know Why the proceedings were referred to me to approve or disapprove. As my Interfering in the matter would carry much Impropriety with It, and shew a want of regard to the Rules and practice in such Instances, and as Colo. Campbell is going to Philadelphia—I have submitted the Whole of the proceedings to the consideration of Congress for their decision upon his case, perfectly convinced that such determination will be had therein as will be right and Just. I have the Honor to be Sir Yr Most Obedt Sert

Go: Washington

